EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerome A. DeLuca on 28 December 2021.

The application has been amended as follows: 

In claim 8, line 16, please insert the following text at the beginning of the line:

--after establishing the direct electrical connection between the DC terminals, --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-7, 17, 19, 22, and 23, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the method of starting operation 
With respect to claims 8, 10-14, and 18, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the method of starting operation of a first converter of an HVDC converter station including a second converter connected in series with said first converter, particularly including the steps of “establishing a direct electrical connection between the DC terminals of the first converter; after establishing the direct electrical connection between the DC terminals, electrically connecting the first converter to the AC power source” in the sequential order as recited, and in combination with all of the remaining limitations as recited in claim 8.
With respect to claim 20, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the modular multilevel (MMC) converter of a high voltage direct current (HVDC) converter station, particularly 
With respect to claim 21, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the high voltage direct current (HVDC) converter station, particularly including “a controller configured to: establish a direct electrical connection between the DC terminals of the first converter; after establishment of the direct electrical connection between the DC terminals, electrically connect the first converter to the AC power source” in the sequential order as recited, and in combination with all of the remaining limitations as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRED E FINCH III/Primary Examiner, Art Unit 2838